                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JEROME BEARDEN,                                    Case No. 19-cv-04264-SI
                                   7                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT'S
                                   8              v.                                        MOTION TO DISMISS
                                   9     ALAMEDA COUNTY,
                                  10                    Defendant.

                                  11

                                  12          On December 26, 2019, Defendant County of Alameda filed the instant motion to dismiss
Northern District of California
 United States District Court




                                  13   plaintiff’s second amended complaint1 (“SAC”) for failure to state a claim. Dkt. No. 20 (Motion to

                                  14   Dismiss). Pursuant to Civil Local Rule 7-1(b) the Court hereby vacates the March 20, 2020, hearing

                                  15   and the motion is hereby GRANTED.

                                  16

                                  17                                            BACKGROUND

                                  18          Plaintiff Jerome Bearden is a Juvenile Institutional Officer at the County of Alameda’s

                                  19   Juvenile Justice Center, located at 2500 Fairmont Drive, San Leandro, CA. Dkt. No. 15 ¶¶ 5-6

                                  20   (SAC)2. The SAC alleges that on July 10, 2018, Mr. Bearden emailed his colleague, Juvenile

                                  21   Institutional Officer Christine Bernal, requesting she cease re-creating unit population sheets if she

                                  22   found mistakes because the night shift is responsible for this task. Id. ¶¶ 5-8. Following the email,

                                  23   the SAC alleges Mr. Bearden gave a copy of the “unofficial paperwork” created by Ms. Bernal to

                                  24   the night supervisor, Kodrick Cogman, who then passed it on to morning supervisor Gabriel Zamora,

                                  25

                                  26          1
                                                 Plaintiff’s pleading is titled “Second Amended Complaint,” but the pleading is technically
                                  27   plaintiff’s First Amended Complaint.
                                              2
                                  28            For ease of reference, all citations to page numbers refer to the ECF branded number in the
                                       upper right corner of documents.
                                   1   who then passed the paperwork to Ms. Bernal. Id. ¶ 8.

                                   2          Upon receiving the paperwork from Mr. Zamora on July 12, 2018, Ms. Bernal allegedly

                                   3   “stormed out of” Mr. Zamora’s office and walked down the hallway with Mr. Zamora. Id. ¶ 8. Ms.

                                   4   Bernal allegedly entered a unit she was not assigned and approached Mr. Bearden in an “aggressive

                                   5   manner.” Id. ¶ 10. In the presence of Mr. Zamora and other colleagues, Ms. Bernal allegedly yelled

                                   6   at Mr. Bearden several times, stating: “Keep my name out of your mother fucking mouth.” Id. ¶ 11-

                                   7   13. Ms. Bernal also allegedly told Mr. Bearden that he should be investigated by Internal Affairs,

                                   8   fired, and needed to retire. Id. ¶ 14. At that point, Mr. Zamora inserted himself between Ms. Bernal

                                   9   and Mr. Bearden, and Mr. Bearden left the unit. Id. ¶ 15. Mr. Bearden alleges Ms. Bernal

                                  10   subsequently told the Superintendent of the Juvenile Justice Center, Mr. Rivers, that Mr. Bearden

                                  11   lunged at her and attempted to strike her. Id. ¶ 16. A review of the video footage showed this

                                  12   alleged complaint was false. Id. ¶ 17.
Northern District of California
 United States District Court




                                  13          Mr. Bearden alleges his supervisor, Mr. Zamora, “showed no intent or urgency to stop [Ms.]

                                  14   Bernal [from approaching Mr. Bearden] which was his job to do.” Id. ¶ 22. Mr. Bearden further

                                  15   alleges that Mr. Zamora, Mr. Rivers, and the Assistant Superintendent (unnamed) decided to “sweep

                                  16   the incident…under the rug” and not report it in retaliation for Mr. Bearden’s separate, existing

                                  17   wrongful termination lawsuit against the County of Alameda. Id. ¶ 27-29. Mr. Bearden argues that

                                  18   as an African American man, he would have received different treatment had he conducted himself

                                  19   in the same manner as Ms. Bernal. Id. ¶ 30.

                                  20          On July 24, 2019, Mr. Bearden filed a complaint against the County of Alameda. Dkt. No.

                                  21   1. Mr. Bearden filed the SAC on December 13, 2019 asserting the following causes of action: (1)

                                  22   Government Code § 815.2, (2) Government Code § 815.6, (3) 42 U.S.C. § 1981, and (4) 42 U.S.C.

                                  23   § 1983. Dkt. No. 15 ¶¶ 42, 58, 72, 76 (SAC).

                                  24

                                  25                                            LEGAL STANDARD

                                  26          A complaint must contain “a short and plain statement of the claim showing that the pleader

                                  27   is entitled to relief,” and a complaint that fails to do so is subject to dismissal pursuant to Rule

                                  28   12(b)(6). Fed. R. Civ. Pro. 8(a)(2). To survive a Rule 12(b)(6) motion, the plaintiff must allege
                                                                                        2
                                   1   “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

                                   2   U.S. 544, 570 (2007). This “facial plausibility” standard requires the plaintiff to allege facts that

                                   3   add up to “more than a sheer possibility that a Defendant has acted unlawfully.” Ashcroft v. Iqbal,

                                   4   129 S. Ct. 1937, 1949 (2009). While courts do not require “heightened fact pleading of specifics,”

                                   5   a plaintiff must allege facts sufficient to “raise a right to relief above the speculative level.”

                                   6   Twombly, 550 U.S. at 555, 570. “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

                                   7   recitation of the elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678 (quoting

                                   8   Twombly, 550 U.S. at 555). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid

                                   9   of ‘further factual enhancement.’”       Id. (quoting Twombly, 550 U.S. at 557). “While legal

                                  10   conclusions can provide the framework of a complaint, they must be supported by factual

                                  11   allegations.” Id. at 679.

                                  12          In reviewing a Rule 12(b)(6) motion, courts must accept as true all facts alleged in the
Northern District of California
 United States District Court




                                  13   complaint and draw all reasonable inferences in favor of the plaintiff. See Usher v. City of Los

                                  14   Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, courts are not required to accept as true

                                  15   “allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

                                  16   inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).

                                  17

                                  18                                              DISCUSSION

                                  19   I.      Government Claims Act – First and Second Causes of Action

                                  20          Defendant argues plaintiff's California state law claims (first and second causes of action)

                                  21   are barred because plaintiff did not adequately comply with procedural requirements under the

                                  22   California Government Claims Act. Dkt. No. 20-1 at 9-11 (Motion to Dismiss).

                                  23          Before filing suit on tort claims against certain state actors, a plaintiff must file a government

                                  24   claim pursuant to the California Government Claims Act. Cal. Gov. Code. § 810 et seq. The purpose

                                  25   of the claims statute is “to provide the public entity sufficient information to enable it to adequately

                                  26   investigate claims and to settle them, if appropriate, without the expense of litigation.” DiCampli-

                                  27   Mintz v. Cty. of Santa Clara, 55 Cal. 4th 983, 991 (2012) (internal quotations omitted). Accordingly,

                                  28   a suit should not be dismissed for failure to comply with the statute as long as the plaintiff has
                                                                                          3
                                   1   provided “sufficient information . . . on the face of the filed claim to reasonably enable the public

                                   2   entity to make an adequate investigation of the merits of the claim and to settle it without the expense

                                   3   of a lawsuit.” City of San Jose v. Superior Court, 12 Cal. 3d 447, 456 (Cal. 1974). This is known

                                   4   as the doctrine of “substantial compliance.” Id. at 456-57; Elias v. San Bernardino County Flood

                                   5   Control Dist., 68 Cal. App.3d 70, 74 (Cal. Ct. App. 1977) (“courts employ a test of substantial rather

                                   6   than strict compliance in evaluating whether a plaintiff has met the demands of the claims act”).

                                   7           Plaintiff did file a claim form, and the Court finds that plaintiff's claim form provided the

                                   8   County with sufficient information to allow the County to adequately investigate the claims arising

                                   9   from the July 2018 incident. Plaintiff filed his claim form pro se, and the Court considers that fact

                                  10   when evaluating the sufficiency of plaintiff's claim form.           Further, the claim form includes

                                  11   essentially all the facts alleged in the SAC. While defendants are correct that the claim form makes

                                  12   no mention of Cal. Gov. Code, §§ 815.2 & 815.6, plaintiff substantially complied with the claim
Northern District of California
 United States District Court




                                  13   form requirements. However, plaintiff’s first and second causes of action fail for other reasons.

                                  14

                                  15      A. First Cause of Action: Government Code § 815.2 claim

                                  16          Under the California Government Tort Claims Act, a public entity is not liable for any injury

                                  17   except as provided by statute. Cal. Gov. Code § 8153. A public entity may be subject to respondeat

                                  18   superior liability under § 815.2 for injury caused by an act or omission of an employee. Cal. Gov.

                                  19   Code § 815.2(a); see also Mayfield v. County of Merced, No. CV F 13-1619, 2014 U.S. Dist. LEXIS

                                  20   79066, at *21 (E.D. Cal. June 6, 2014) (noting § 815.2 provides for respondeat superior liability for

                                  21   an employee’s act or omission). To prevail under § 815.2, the plaintiff must establish tort liability.

                                  22   See Thomsen v. Sacramento Metro. Fire Dist., No. 2:09-CV-01108, 2009 U.S. Dist. LEXIS 97242,

                                  23   at *45-46 (E.D. Cal. Oct. 20, 2009) (barring a plaintiff from bringing a § 815 claim for a non-tort

                                  24
                                               3
                                  25              Cal. Gov. Code § 815.2 states the following:
                                                (a) A public entity is liable for injury proximately caused by an act or omission of an
                                  26   employee of the public entity within the scope of his employment if the act or omission would, apart
                                       from this section, have given rise to a cause of action against that employee or his personal
                                  27   representative.
                                                (b) Except as otherwise provided by statute, a public entity is not liable for an injury resulting
                                  28   from an act or omission of an employee of the public entity where the employee is immune from
                                       liability.
                                                                                          4
                                   1   cause of action); Mikkelsen v. State of California, 59 Cal. App. 3d 621, 626-27 (1976) (stating the

                                   2   Tort Claims Act—Section 815—is “a special statute regulating the tort liabilities and immunities of

                                   3   public entities and employees”).

                                   4          Defendant moves to dismiss the § 815.2 claim, arguing plaintiff does not, and cannot, allege

                                   5   a tort claim against Mr. Zamora or Ms. Bernal. Dkt. No. 20-1 at 11, 12 (Motion to Dismiss).

                                   6   Defendant correctly points out that plaintiff’s only contention against Mr. Zamora is that Mr.

                                   7   Zamora violated internal workplace violence prevention procedures when he failed to stop Ms.

                                   8   Bernal from yelling at plaintiff and failed to discipline Ms. Bernal. Id. at 11 (Motion to Dismiss);

                                   9   Dkt. No. 15 ¶¶ 54, 55, 56 (SAC). Defendant argues that because plaintiff cannot demonstrate a tort

                                  10   claim against Mr. Zamora, the § 815.2 claim fails. Id. at 11-12 (Motion to Dismiss). Defendant

                                  11   further contends that even if Ms. Bernal’s alleged yelling and cursing violated defendant’s internal

                                  12   policies, plaintiff cannot allege a tort claim because Ms. Bernal never touched or attempted to touch
Northern District of California
 United States District Court




                                  13   plaintiff. Id. at 12 (Motion to Dismiss).

                                  14          Plaintiff argues Mr. Zamora had a duty to stop Ms. Bernal and intervene in her verbal

                                  15   altercation with plaintiff. Dkt. No. 15 ¶ 55 (SAC). Plaintiff also argues Mr. Zamora should have

                                  16   reprimanded Ms. Bernal with disciplinary action. Id. ¶ 56 (SAC). Plaintiff further contends Ms.

                                  17   Bernal’s behavior towards him violated internal workplace violence policies and constituted

                                  18   “harassment,” “verbal abuse,” and a threat of “bodily harm.” Id. ¶¶ 53, 56 (SAC); Dkt. No. 32 at

                                  19   11 (Opposition). Plaintiff alleges Ms. Bernal approached him in “an aggressive manner as if she

                                  20   was ready to fight” and yelled the statement, “keep my name out of your mother fucking mouth.”

                                  21   Dkt. No. 15 ¶¶ 10, 11 (SAC).

                                  22          Here, plaintiff does not allege, and the video attached to plaintiff’s SAC does not establish,

                                  23   an injury in tort. Specifically, plaintiff has not alleged a tort injury resulting from Mr. Zamora’s

                                  24   alleged failures or omissions. Similarly, plaintiff fails to allege the specific tort he suffered from

                                  25   Ms. Bernal’s alleged statements towards him. As such, plaintiff has failed to allege facts supporting

                                  26   a tort injury, such as assault or battery, to constitute a § 815.2 claim.

                                  27          The Court therefore DISMISSES the § 815.2 claim WITHOUT PREJUDICE. Plaintiff is

                                  28   allowed leave to amend this claim to plead a specific tort injury if he can.
                                                                                           5
                                   1

                                   2      B. Second Cause of Action: Government Code § 815.6 claim

                                   3          The intent of the California Tort Claims Act is not to expand a plaintiff’s right to bring suit

                                   4   against public entities, but to “confine potential governmental liability to rigidly delineated

                                   5   circumstances.” In re Groundwater Cases, 154 Cal. App. 4th 659, 688 (2007) (quoting Williams v.

                                   6   Horvath, 16 Cal.3d 834, 838 (1976)). Since sovereign immunity is the rule in California, a public

                                   7   entity “may be held liable only if there is a statute subjecting [it] to civil liability.” Id. Without such

                                   8   a statute, the public entity is immune from suit. Id.

                                   9          California Government Code § 815.64 allows a plaintiff to sue a public entity for a particular

                                  10   type of injury where the public entity had a mandatory duty to protect against the risk of that injury.

                                  11   Cal. Gov. Code § 815.6. “A plaintiff seeking to hold a public entity liable under Government Code

                                  12   section 815.6 must specifically identify the statute or regulation alleged to create a mandatory duty.”
Northern District of California
 United States District Court




                                  13   In re Groundwater Cases, 154 Cal. App. 4th at 689. To establish whether liability may be imposed

                                  14   on a public entity, the following must be met: (1) the enactment in question must impose a

                                  15   mandatory, not discretionary, duty; (2) the enactment must be intended to protect against the kind

                                  16   of risk of injury suffered by the party asserting the statute as the basis of liability; and (3) the breach

                                  17   of duty must be a proximate cause of the plaintiff's injury. Id. (citing Ibarra v. California Coastal

                                  18   Com., 182 Cal. App. 3d 687, 692-93 (1986)). Whether an enactment creates a mandatory duty is a

                                  19   question of law. Haggis v. City of Los Angeles, 22 Cal.4th 490, 499 (2000).

                                  20          To interpret an enactment as imposing a mandatory duty on a public entity, “the mandatory

                                  21   nature of the duty must be phrased in explicit and forceful language.” Collins v. Thurmond, 41 Cal.

                                  22   App. 5th 879, 914 (2019) (quoting Quackenbush v. Superior Court, 57 Cal. App. 4th 660, 663

                                  23   (1997)). “It is not enough that some statute contains mandatory language. In order to recover

                                  24   plaintiffs have to show that there is some specific statutory mandate that was violated by the [public

                                  25   entity] … .” In re Groundwater Cases, 154 Cal. App. 4th at 689 (quoting Washington v. County of

                                  26
                                               4
                                  27              Cal. Gov. Code § 815.6 reads: Where a public entity is under a mandatory duty imposed
                                       by an enactment that is designed to protect against the risk of a particular kind of injury, the public
                                  28   entity is liable for an injury of that kind proximately caused by its failure to discharge the duty unless
                                       the public entity establishes that it exercised reasonable diligence to discharge the duty.
                                                                                            6
                                   1   Contra Costa, 38 Cal. App. 4th 890, 896-97 (1995)). “[T]he enactment at issue [must] be obligatory,

                                   2   rather than merely discretionary or permissive, in its directions to the public entity; it must require,

                                   3   rather than merely authorize or permit, that a particular action be taken or not taken.” Haggis, 22

                                   4   Cal.4th 498. Moreover, “the enactment allegedly creating the mandatory duty must impose a duty

                                   5   on the specific public entity sought to be held liable.” In re Groundwater Cases, 154 Cal. App. 4th

                                   6   at 689.

                                   7             Defendant argues for dismissal of plaintiff’s § 815.6 claim because neither state nor federal

                                   8   anti-discrimination statutes, nor defendant’s internal policies, impose a mandatory duty for which

                                   9   the County of Alameda could be liable under § 815.6. Dkt. No. 20-1 at 14 (Motion to Dismiss);

                                  10   Dkt. No. 28 at 2, 4 (Reply). Further, defendant argues its internal policies are not statutes or

                                  11   enactments and the county retains the discretion to create and enforce those policies, thus barring a

                                  12   § 815.6 claim due to the absence of a mandatory duty. Dkt. No. 20-1 at 15 (Motion to Dismiss).
Northern District of California
 United States District Court




                                  13             Plaintiff argues because workplace violence and harassment education is mandatory for all

                                  14   employees of the Alameda County probation department, Mr. Zamora was under a mandatory duty

                                  15   to control and report Ms. Bernal’s actions, as well as to discipline Ms. Bernal. Dkt. No. 15 ¶¶ 60,

                                  16   65 (SAC). Due to Mr. Zamora’s alleged violation of this mandatory duty, plaintiff claims he was

                                  17   harmed because his Fourteenth Amendment right to be free from discrimination—in the form of

                                  18   retaliation and harassment—was violated. Id. ¶ 61 (SAC). Additionally, plaintiff argues Mr.

                                  19   Zamora violated the County of Alameda Civil Service Commission Rule 2104(j), which states

                                  20   discourteous treatment of the general public or fellow employees “may constitute a cause or reason

                                  21   for disciplinary action.” Dkt. No. 32 at 16 (Opposition); County of Alameda Civ. Serv. Comm’n

                                  22   Rule 2014(j). Similarly, plaintiff cites to Cal. Gov. Code § 19572(m), which states “discourteous

                                  23   treatment of the public or other employees” “constitutes cause for discipline of an employee.” Id.

                                  24   (Opposition); Cal. Gov. Code § 19572(m).

                                  25             None of the rules or statutes cited by plaintiff impose a mandatory duty on the County of

                                  26   Alameda. The County of Alameda’s internal workplace violence prevention policy is not an

                                  27   enactment and thus cannot qualify as the basis for a § 815.6 claim. Although the County of

                                  28   Alameda’s Civil Service Commission Rule may be an enactment, it does not require a mandatory
                                                                                           7
                                   1   duty. Instead, Civil Service Commission Rule 2104(j) uses discretionary language by stating that

                                   2   discourteous treatment “may” be a reason for disciplinary action. Thus, there is no mandatory duty

                                   3   to discipline an employee for discourteous conduct. Cal. Gov. Code § 19572(m) likewise fails to

                                   4   carry a mandatory duty requirement. While this enactment is a statute with little discretionary

                                   5   language, it fails to convey a mandatory duty “phrased in explicit and forceful language.” Collins,

                                   6   41 Cal. App. 5th at 914. Additionally, Cal. Gov. Code § 19572(m) does not “impose a duty on the

                                   7   specific public entity sought to be held liable.” In re Groundwater Cases, 154 Cal. App. 4th at 689.

                                   8   In fact, § 19572(m) does not mention any specific public entity in its language. Without a mention

                                   9   of a mandatory duty and a specific public entity, § 19572(m) cannot be construed to impose a

                                  10   mandatory duty on Mr. Zamora or the County of Alameda.

                                  11          For the forgoing reasons, plaintiff’s § 815.6 claim cannot succeed, and the Court DISMISSES

                                  12   the claim WITH PREJUDICE.
Northern District of California
 United States District Court




                                  13

                                  14   II.    Third Cause of Action: 42 U.S.C. § 1981 claim

                                  15          Plaintiff’s SAC alleges four causes of action. However, embedded in the third cause of

                                  16   action—the § 1981 claim — is a claim under Title VII of the Civil Rights Act of 1964. 5 Dkt. No.

                                  17   15 at 15. For purposes of this motion the Court will analyze the § 1981 claim and Title VII claims

                                  18   individually. Any amended complaint should bring these distinct causes of action separately.

                                  19

                                  20          A. 42 U.S.C. § 1981

                                  21          “Section 1981 prohibits discrimination in the making and enforcement of contracts by reason

                                  22   of race, including color or national origin differences.” Flores v. City of Westminster, 873 F.3d 739,

                                  23   752 (9th Cir. 2017) (citing 42 U.S.C. § 1981). To bring a claim under § 1981, a plaintiff “must show

                                  24

                                  25
                                              5
                                                  The third cause of action states in part: “This is an employment discrimination case,
                                       brought pursuant to the provision of the Civil Rights Act of 1866, 42 U.S.C. 1981, as amended by
                                  26   the Civil Rights Act of 1991 (“Section 1981”); Title VII of the Civil Rights Act of 1964…; the
                                       California Fair Employment and Housing Act, Government Code §§ 12940, et seq. (“FEHA”); and
                                  27   the California Unfair Business Practices Act, Business and Profesions Code 17200 et seq…” Dkt.
                                       No. 15 ⁋ 72. For purposes of this motion the Court will only address the 1981 claim and Title VII.
                                  28   If plaintiff wishes to move forward on the other bases listed, he must provide factual support for
                                       them and properly present them in an amended complaint.
                                                                                        8
                                   1   ‘intentional’ or ‘purposeful’ racial discrimination.” Pendleton v. City of Spokane Police Dep’t, No.

                                   2   2:18-cv-0245, 2019 U.S. Dist. LEXIS 11969, at *14 (E.D. Wash. Jan. 24, 2019). To allege

                                   3   intentional discrimination under § 1981, the plaintiff must show he: (1) is a member of a protected

                                   4   class; (2) attempted to contract for certain services; (3) was denied the right to contract for those

                                   5   services; and (4) was deprived of those services while similarly situated persons outside the

                                   6   protected class were not, or received services in a hostile manner that is objectively discriminatory.

                                   7   Id. at *15.

                                   8           To succeed on a § 1981 claim against a local government entity, “a plaintiff must prove that

                                   9   the entity violated his constitutional rights by acting pursuant to an official municipal policy.” Id. at

                                  10   *19; see also Monell v. New York City Dep’t of Social Services, 436 U.S. 658, 694 (1978)

                                  11   (establishing that claimants suing state actors must show the alleged injury stemmed from a “policy

                                  12   or custom” of the state actor). Thus, § 1981 “preserves the ‘policy or custom’ requirement in suits
Northern District of California
 United States District Court




                                  13   against state actors” instead of imposing respondeat superior liability. Federation of African Am.

                                  14   Contrs., 96 F.3d at 1215.

                                  15           Defendant moves to dismiss plaintiff’s § 1981 claim, arguing Mr. Zamora’s alleged failure

                                  16   to stop and/or discipline Ms. Bernal’s conduct does not represent official government policy. Dkt.

                                  17   No. 20-1 at 16 (Motion to Dismiss). To establish a claim for a hostile work environment, defendant

                                  18   argues plaintiff must allege facts supporting a Title VII violation, the federal statute prohibiting

                                  19   racial harassment in the workplace. Id. at 16 (Motion to Dismiss). According to defendant, plaintiff

                                  20   cannot successfully allege a hostile work environment based on racial harassment under Title VII

                                  21   because Ms. Bernal’s statements to plaintiff were not racial in content and plaintiff does not allege

                                  22   a racial motive for the confrontation. Id. at 17 (Motion to Dismiss).

                                  23           Plaintiff contends Ms. Bernal’s alleged harassment was motivated by race and the County

                                  24   of Alameda should be held liable. Dkt. No. 32 at 17 (Opposition). Plaintiff argues Ms. Bernal

                                  25   exhibited racial discrimination and harassment by entering Mr. Bearden’s unit with their supervisor,

                                  26   Mr. Zamora, and “berating” plaintiff about employment issues. Id. (Opposition). Additionally,

                                  27   plaintiff alleges Mr. Zamora did nothing to prevent and/or discipline Ms. Bernal’s alleged verbal

                                  28   confrontation. Dkt No. 15 ¶¶ 73, 74 (SAC).
                                                                                          9
                                   1           Although plaintiff is a member of a protected class (African American), he fails to allege

                                   2   any facts to show intentional racial discrimination beyond conclusory allegations. Plaintiff argues

                                   3   that if he, “a 6[’]2” 240 pound Black male did exactly the same thing” by confronting Ms. Bernal

                                   4   in the manner she confronted plaintiff, “it would not be 15 minutes from the time reported that the

                                   5   Alameda County Sheriff’s would be escorting Mr. Bearden out of the building as a dangerous

                                   6   aggressive Black Male employee.” Dkt. No. 15 ¶ 29 (SAC). While plaintiff speculates he would

                                   7   have been treated differently if he behaved the way Ms. Bernal did, he fails to show he was treated

                                   8   disparately under the actual circumstances. Section 1981 requires a deprivation or denial of a right,

                                   9   but plaintiff does not allege any such deprivation here. Plaintiff’s hypotheticals do not allege a direct,

                                  10   discriminatory action against him by Mr. Zamora or the County of Alameda. Additionally, plaintiff

                                  11   cannot demonstrate the County of Alameda has a “policy or custom” that supports racially

                                  12   discriminatory behavior. Thus, plaintiff fails to state a claim under § 1981 and the Court must
Northern District of California
 United States District Court




                                  13   dismiss the claim.

                                  14

                                  15           B. Title VII

                                  16           “Analysis of an employment discrimination claim under § 1981 follows the same legal

                                  17   principles as those applicable in a Title VII disparate treatment case. Both require proof of

                                  18   discriminatory treatment and the same set of facts can give rise to both claims.” Fonseca v. Sysco

                                  19   Food Servs. of Ariz., Inc., 374 F.3d 840, 850 (9th Cir. 2004). The analysis for Title VII would be

                                  20   the same as that of § 1981 and thus similarly fail because plaintiff cannot show he suffered racial

                                  21   discrimination when Mr. Zamora declined to stop and/or discipline Ms. Bernal.

                                  22           Additionally, Title VII requires an individual to exhaust administrative remedies before

                                  23   filing a lawsuit in court. CBOCS West, Inc. v. Humphries, 553 U.S. 442, 454 (2008). This includes

                                  24   the requirement to bring a discrimination charge before the Equal Employment Opportunity

                                  25   Commission (EEOC) within 180 days of the discriminatory act and to sue within 90 days of

                                  26   obtaining an EEOC right-to-sue-letter. Id. at 454; 42 U.S.C. §§ 2000e-5(e)(1), 2000e-5(f)(1). The

                                  27   SAC includes a single mention of a wrongful termination filing with the EEOC, but there is no

                                  28   evidence the filing was timely or that plaintiff received a right to sue letter from the EEOC. Dkt.
                                                                                          10
                                   1   No. 15 ¶ 55 (Amended Complaint). Thus, there is no evidence plaintiff fulfilled the required

                                   2   administrative process prior to filing suit and plaintiff’s Title VII claim fails.

                                   3           Plaintiff is granted leave to amend to add facts showing (1) the County of Alameda’s specific

                                   4   policy or custom that violated plaintiff’s constitutional rights and (2) the deprivation or denial of a

                                   5   right to constitute a § 1981 claim and (3) a Title VII claim if plaintiff has in fact exhausted his

                                   6   administrative remedies.

                                   7           Therefore, the Court DISMISSES the § 1981 and Title VII claims WITHOUT PREJUDICE

                                   8   and grants plaintiff leave to amend.

                                   9

                                  10   III.    Fourth Cause of Action: 42 U.S.C. § 1983 claim

                                  11           Defendant seeks dismissal of plaintiff’s § 1983 claim arguing plaintiff cannot allege a

                                  12   County of Alameda policy harmed him. Dkt. No. 20-1 at 18 (Motion to Dismiss). 42 U.S.C. § 1983
Northern District of California
 United States District Court




                                  13   “provides a cause of action for the deprivation of any rights, privileges, or immunities secured by

                                  14   the Constitution and laws of the United States.” Long v. County of Los Angeles, 442 F.3d 1178,

                                  15   1185 (9th Cir. 2006) (internal quotation omitted). “Section 1983 is not itself a source of substantive

                                  16   rights, but merely provides a method for vindicating federal rights elsewhere conferred.” Bowell v.

                                  17   Montoya, No. 1:17-cv-00605, 2018 U.S. Dist. LEXIS 171229, at *6 (E.D. Cal. Oct. 3, 2018)

                                  18   (internal quotation omitted). To prevail on a 1983 claim, plaintiff must establish: (1) a constitutional

                                  19   right was violated and (2) that violation was done under color of state law. Long, 442 F.3d at 1185.

                                  20   Here, plaintiff argues violations under the Fourteenth Amendment to meet prong one.

                                  21           A with a § 1981 claim, there is no respondeat superior liability under § 1983. McGee v.

                                  22   California, No. 2:16-cv-1796, 2018 U.S. Dist. LEXIS 33889, at *6 (E.D. Cal. Feb. 28, 2018). As

                                  23   such, counties and municipalities can only be sued under § 1983 if plaintiff can show that his

                                  24   “constitutional injury was caused by an employee acting pursuant to the municipality’s policy or

                                  25   custom.” Id. at *6 (citing Monell, 436 U.S. at 691). To establish liability under Monell, a plaintiff

                                  26   must allege a policy or custom established by municipal policymakers and show that this policy or

                                  27   custom was the “moving force” behind the constitutional violation. Dougherty v. City of Covina,

                                  28   654 F.3d 892, 900 (9th Cir. 2011). The plaintiff must prove that (1) the alleged violation resulted
                                                                                          11
                                   1   from a “longstanding policy or custom” established as the local government entity’s standard

                                   2   procedure; (2) the decision-making official was a final policymaking authority whose acts could

                                   3   represent official policy; or (3) an official with final policymaking authority either delegated the

                                   4   authority to, or approved the decision of, a subordinate. Villegas v. Gilroy Garlic Festival Ass’n,

                                   5   541 F.3d 950, 964 (9th Cir. 2008).

                                   6          Defendant argues plaintiff’s Fourteenth Amendment allegation fails because plaintiff cannot

                                   7   bring the claim as a “class of one,” as such a theory conflicts with the purpose of the Fourteenth

                                   8   Amendment and would also lead to judicial interference in public employment practices. Id. at 19

                                   9   (Motion to Dismiss). In response, plaintiff cites the factual allegations in the SAC, arguing Ms.

                                  10   Bernal “verbally berate[d]” him while a supervisor “took no action...” Dkt. No. 32 at 20

                                  11   (Opposition). Plaintiff argues the County of Alameda violated his Fourteenth Amendment right to

                                  12   be free from discrimination, disparate treatment, retaliation, and harassment. Id. at 20 (Opposition).
Northern District of California
 United States District Court




                                  13          Plaintiff’s Fourteenth Amendment claim under § 1983 fails because plaintiff cannot show

                                  14   his constitutional rights were infringed. The Fourteenth Amendment protects citizens from the

                                  15   deprivation of “life, liberty, or property, without due process of law.” U.S. Const. amend XIV, § 1.

                                  16   The “purpose of the equal protection clause of the Fourteenth Amendment is to secure every person

                                  17   within the State’s jurisdiction against intentional and arbitrary discrimination, whether occasioned

                                  18   by express terms of a statute or by its improper execution through duly constituted agents.”

                                  19   Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (internal quotation omitted). Although the

                                  20   Supreme Court has generally allowed equal protection claims brought by a “class of one” where the

                                  21   plaintiff alleges intentionally differential treatment from others similarly situated, a “class of one”

                                  22   theory cannot apply in the public employment context. Engquist v. Or. Dep’t of Agric., 553 U.S.

                                  23   591, 598 (2008). This is due to the “common sense realization that government offices could not

                                  24   function if every employment decision became a constitutional matter.” Id. at 599. Even if plaintiff

                                  25   could successfully show differential treatment based on race, he still cannot, as a sole individual,

                                  26   bring a Fourteenth Amendment claim against defendant. Additionally, plaintiff has not alleged any

                                  27   facts showing Ms. Bernal’s altercation and Mr. Zamora’s inaction deprived him of a life, liberty, or

                                  28   property interest.
                                                                                         12
                                   1          Plaintiff’s argument that his supervisor was acting in an official capacity on behalf of the

                                   2   County of Alameda also fails because a respondeat superior theory does not apply to § 1983 claims.

                                   3   Plaintiff does not allege any facts to show there was an official policy or custom that directed

                                   4   plaintiff’s supervisor to compel or forgo reprimanding Ms. Bernal. Just as plaintiff failed to allege

                                   5   an official county policy to support his § 1981 claim, plaintiff’s § 1983 claim likewise fails for

                                   6   failure to show that a policy or custom contributed to his injury.

                                   7          Defendant’s motion to dismiss the fourth cause of action is GRANTED WITHOUT

                                   8   prejudice. Plaintiff may amend his complaint if he can allege (1) he is not a “class of one” and he

                                   9   was deprived of a life, liberty, or property interest and (2) an official policy or custom was in place

                                  10   giving rise to his claim.

                                  11

                                  12                                             CONCLUSION
Northern District of California
 United States District Court




                                  13          Plaintiff’s second cause of action is DISMISSED WITH prejudice.

                                  14          Plaintiff’s first, third, and fourth causes of action are DISMISSED WITHOUT prejudice.

                                  15   Any amended complaint must be filed on or before May 1, 2020.

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: March 30, 2020

                                  19                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         13
